Citation Nr: 1627093	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for recurrent biceps tendinitis, right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned in October 2011.

In March 2014, the Board remanded this appeal for further development, which has been completed.  Stegall v. West, 11 Vet. App. 368 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The duty to assist includes obtaining records in the custody of a private medical provider. 38 C.F.R. § 3.159(c)(1); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) ("When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records before proceeding with the appeal.").  

Here, the Veteran submitted a December 2011 letter from a private treatment provider that discussed the right shoulder disability on appeal.  The treatment provider wrote that the Veteran had been a patient for the past three years.  Based on this statement, the Board finds that VA has been put on notice of the existence of potential treatment records that could be relevant to his increased rating claim.  No efforts have been made to obtain these records.  Remand is required so that reasonable efforts may be made to obtain these records.
Accordingly, the appeal is REMANDED for the following actions:

1.  Ask the Veteran to identify all private treatment providers that have treated his right shoulder disability and ask him to provide an Authorization and Consent form for each provider so that VA can attempt to obtain the records for review.

The Veteran must be asked to provide Authorization and Consent to obtain private treatment records from the author of the December 2011 letter.

All attempts to obtain these records must be documented in the claims file.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




